Citation Nr: 1104200	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim for service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel






INTRODUCTION

The Veteran served on active duty from January 1974 to February 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating action in which the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
residuals of a head injury had not been received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Included in the claims folder is a copy of a December 2003 Social 
Security Administration (SSA) decision awarding disability 
benefits to the Veteran.  According to that determination, the 
SSA found that the Veteran has been unable to engage in a 
substantial gainful activity since October 23, 2001 as a result 
of status post C6-C7 fusion, cervical spondylosis, status post 
arthroscopic surgery of both shoulders, and a major depressive 
disorder.  Although the decision makes no mention of the 
Veteran's purported head injury-including any specific chronic 
residuals thereof, the Board finds significant the fact that neck 
and shoulder disabilities are acknowledged in that determination.  
Furthermore, the medical records used in support of the December 
2003 SSA decision have not been obtained and associated with the 
Veteran's claims folder.  

When VA has notice that the Veteran may be receiving disability 
benefits from the SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. Brown, 9 
Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need 
for VA to obtain records from other government agencies.  See 38 
U.S.C.A. §5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. 
§ 3.159(c)(2) (2010).  A remand of the Veteran's appeal is 
necessary to accord the agency of original jurisdiction an 
opportunity to procure copies of the medical records used in 
support of the December 2003 SSA decision awarding disability 
benefits to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain a copy of the medical records used 
in support of the December 2003 SSA 
decision awarding disability benefits to 
the Veteran.  All such available documents 
should be associated with the claims file.  
All efforts to obtain these records should 
be fully documented, and the SSA should 
provide a negative response if these 
records are not available.  

2.	Then, readjudicate the issue of whether 
new and material evidence has been 
received sufficient to reopen a claim for 
service connection for residuals of a head 
injury.  If this benefit is not granted, 
provide the Veteran and his representative 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate 



(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


